                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


ANDREW BRACKEN                                   CIVIL ACTION

                     v.                          NO. 18-4703

DOLGENCORP, LLC, et al



                                           ORDER
       AND NOW, this 29th day of November 2018, upon considering Plaintiffs Motion to

remand (ECF Doc. No. 6), Defendants' Response (ECF Doc. No. 8), and for reasons in the

accompanying Memorandum, it is ORDERED:


       1.     Plaintiffs Motion (ECF Doc. No. 6) is GRANTED; and,

       2.     The Clerk of Court shall forthwith remand this case to the Prothonotary of the

Court of Common Pleas of Philadelphia County and close this case in this District.
